Title: To Benjamin Franklin from Jean de Jean Zollicoffer, 7 November 1778
From: Zollicoffer, Jean de Jean
To: Franklin, Benjamin


Monsieur!
Janville ce 7. 9bre 1778./.
Je crois ne pouvoir mieux m’énoncer vis à vis de Vous que dans une Langue que j’ai beaucoup désiré d’apprendre, et que je ferai ensorte de cultiver par Goût, je vous Suplie, Monsieur, de vouloir bien agréer mes Dévoirs réspectueux et de m’accorder l’honneur de Votre Protection et Appui dans le Déssein où je Suis d’offrir ma Personne et mon peu de Talens au service de Votre chêre Patrie; j’ôse Vous assurer, Monsieur, que dans quelqu’Etât que daignerés me placer Vous trouverés en moi un Zèle infatigable, et une Probité à toute Epreuve, qui ne démentiront point ma Nation, ni les Sentiments d’honneur qui m’ont été inculqués dès ma Jeunesse.

Je me borne quant à ma famille, à ce que mon chêr Parent a l’honneur de Vous dire, Monsieur, en y ajoûtant, que j’ai deux Cousins dans le Commerce à Edington et en Virginie, et un autre, Ingenieur, avec Titre de Collonel, auprès du Général Wassington, qui m’inspirent toute l’Emulation pour leur disputes de Zèle, et de bonne Volonté.
Les Mérites aussi rares que parfaits qui Vous distinguent, Monsieur, et la Noblesse de Votre Ame, qui Vous porte à faire des heureux, et qui Vous caractérisent si bien me donnent l’Espoir que Vous daignerés récevoir ma Suplique favorablement et avec Indulgence, et que Vous m’accorderés La Grace de Vous faire ma Cour.
En attendant j’ai l’Honneur de Vous présenter mes très hûmbles Réspects, et la profonde Vénération avec laquelle je suis Monsieur! Votre très hûmble et très obeissant serviteur
Jean DE Jean Zollicoffer D’altenklinguen
